IN THE COURT OF APPEALS OF IOWA

                                    No. 14-1247
                                Filed June 10, 2015

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

TROY T.C. TOLEFREE,
     Defendant-Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Cerro Gordo County, Annette

Boehlje, Judge.



       Troy Tolefree appeals his guilty plea and sentence to possession of a

controlled substance. AFFIRMED.




       David A. Kuehner of Eggert, Erb, Mulcahy & Kuehner, P.L.L.C., Charles

City, for appellant.

       Thomas J. Miller, Attorney General, Heather Ann Mapes, Assistant

Attorney General, Carlyle D. Dalen, County Attorney, and Nichole Benes,

Assistant County Attorney, for appellee.



       Considered by Potterfield, P.J., Bower, J. and Mahan, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                         2



BOWER, J.

       Troy Tolefree appeals his guilty plea and sentence for possession of a

controlled substance, claiming the district court abused its discretion by failing to

make further inquiry into a written notation concerning his dissatisfaction with his

attorney. Since Tolefree did not file a motion in arrest of judgment, we find

Tolefree has failed to preserve error on his claim. We affirm Tolefree’s sentence.

       On December 23, 2013, the State charged Tolefree with two counts of

possession of marijuana, a schedule I controlled substance, first offense,

pursuant to Iowa Code section 124.401(5) (2013).           Tolefree and the State

entered into a plea agreement in which he agreed to plead guilty to one count of

possession of marijuana in exchange for the State dismissing the second count.

The guilty plea included the following language concerning Tolefree’s relationship

with counsel:

              17. I have told my attorney all facts and circumstance known
       to me about the charge made against me in this case. I believe my
       attorney is fully informed on all such matters.
              18. I believe my attorney has done everything possible to
       counsel and assist me; I am satisfied with the advice and help
       given me.

Tolefree initialed next to paragraphs 17 and 18. However, below paragraph 17,

Tolefree wrote: “I do not feel my attorney informed me;” and below paragraph 18

he wrote: “No, I do not feel my attorney has done everything possible to counsel

and assist me.” The guilty plea also included a waiver of the right to file a motion

in arrest of judgment.
                                          3



       The district court accepted the written guilty plea on July 14, 2014, and

entered judgment and sentence without a hearing. Concerning Tolefree’s written

statements about his attorney, the court reasoned:

       The Court notes that the Defendant ‘complains’ of his attorney, yet
       has signed the guilty plea which provides the information which is
       necessary. Additionally, Counsel expended significant amounts of
       time during the case. It would appear the Defendant is looking to
       blame someone else for his choices rather than accept
       responsibility for his criminal behavior.

Tolefree now appeals this sentence.

       Tolefree claims as his guilty plea indicates a misunderstanding or a

violation of his rights, the court should have conducted an in court colloquy about

the nature of his complaints concerning his attorney. However, Tolefree did not

file a motion in arrest of judgment.       “A defendant’s failure to challenge the

adequacy of a guilty plea proceeding by motion in arrest of judgment shall

preclude the defendant’s right to assert such challenge on appeal.” Iowa R.

Crim. P. 2.24(3)(a); State v. Ortiz, 789 N.W.2d 761, 764 (Iowa 2010). Tolefree

claims he preserved error since his claim implicates his constitutional right to

counsel, but Tolefree specifically notes his claim is not one of ineffective

assistance of counsel.1 See Ortiz, 789 N.W.2d at 764 (noting ineffective counsel

claims are an exception to our error preservation requirements, even if a party

has signed a plea agreement waiving the right to file a motion in arrest of

judgment). Tolefree does not raise any other constitutional claims in his brief—

instead he focuses on the “adequacy” of the plea proceeding. Therefore, we find


1
 On page seven of his brief Tolefree stated: “The issue before the court is not whether
Tolefree’s attorney was ineffective in her performance, but whether the District Court
should have accepted a guilty plea knowing the performance was being questioned.”
                                      4



Tolefree has failed to preserve error on this claim, and we affirm the district

court’s judgment and sentence.

      AFFIRMED.